DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 19 February 2021 and 09 February 2020 comply with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the information disclosure statements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 5,930,426 to Harting et al. (“US1”).
Regarding Claim 5, US1 describes an optical connector system comprising: a first optical connector comprising: a first ferrule (24) ; and a first housing (22) that houses the first ferrule; and a second optical connector comprising: a second ferrule (18) that connects to the first ferrule; a second inner housing (8) that houses the second ferrule; and a second outer housing (15) that houses the second inner housing, wherein the second optical connector detachably connects to the first optical connector, wherein the first housing comprises a latch receptacle (36-37) and a latch releaser (31-32), the second inner housing comprises: a front latch (11) that latches to the latch receptacle (see Fig 3-4); and a rear latch (10) that latches to the second outer housing (see Fig 3-2), the rear latch latches to the second outer housing before the first optical connector connects to the second optical connector (see Fig 3-4), and after the front latch latches to the latch receptacle, the latch releaser releases the rear latch by relatively moving the first optical connector and the second optical connector to a connection side (see Fig 3-6).
Regarding Claim 6, US1 describes the front latch latches to the latch receptacle, the first housing and the second inner housing have a predetermined positional relationship (see Fig 3-4), and when the rear latch is released, the second inner housing is movable with respect to the second outer housing (see Figs 3-5 and 3-6).
Allowable Subject Matter
Claims 7-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7-9 describe the second outer housing comprising a latch protrusion that latches to the rear latch.
Claims 10-12 describe he latch receptacle and the latch releaser are disposed on the first arm.
These limitations represent subject matter not described or reasonably suggested, in conjunction with the further limitations of the present claims, by the prior art of record.
Conclusion
The prior art cited in the attached form PTO-892 are made of record and considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY RAHLL whose telephone number is (571)272-2356. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY RAHLL/Primary Examiner, Art Unit 2874